                 IN THE UNITED STATES DISTRICT COURT OF MARYLAND
                                 NORTHERN DISTRICT
                                   Baltimore Division


  SAMUEL GREEN

           PLAINTIFF
                                                         Civil Case No.:_ 1:19-cv-1410
  V.

  AMF BOWLING CENTERS, INC.

           DEFENDANT



                           SECOND AMENDED CIVIL COMPLAINT
                                AND JURY TRIAL PRAYER

           NOW COMES, Samuel Green (“Mr. Green” or “Plaintiff”, respectfully), by and through

his undersigned counsel, and sues the aforementioned Defendant. In addition, Plaintiff’s

incorporates any previously filed complaints as if herein restated. The grounds of Plaintiff’s claims

are:

                                     COUNT I- NEGLIGENCE

           1.     Samuel Green (“Mr. Green” or “Plaintiff”, respectfully), is a citizen of the United

States of America and resident of Baltimore City, Maryland. At all times relevant herein, Mr.

Greene was a business invitee at Defendants facility (hereinafter referred as the “AMF Bowling”

or “Defendant”, collectively). At all times relevant herein, Plaintiff was a customer/business

invitee on the premises of Defendant AMF’s location, which was located at 2165 York Road

Lutherville Timonium, MD 21093 (hereinafter referred as “the Premises”).

           2.     At all times relevant hereto, Plaintiff conducted himself in a safe, careful and

vigilant manner and exercised due care for his own safety and was not in any way contributory

negligent.

                                                   1
2016-CMP-30258
           3.    Defendant AMF Bowling Centers, Inc. (“AMF”) is a Virginia corporation, with its

principal place of business located at 7313 Bell Creek Rd. Mechanicsville, VA 23111. At all times

relevant herein, Defendant had a duty under Maryland law to warn Plaintiff of all hazards on its

premises.

           4.    Defendant AMF is subject to the jurisdiction of the Court and venue is proper in

this Court.

           5.    On or about June 6, 2016, Plaintiff was inside the premises with friends. Soon

thereafter, Plaintiff rented shoes from Defendant and was assigned lanes to bowl on.

           6.    On June 6, 2016, two unidentified AMF employees were observed, via CCTV,

oiling and sweep cleaning the bowling lanes, approximately thirty (30) minutes prior to Plaintiff

and members of his league arriving at the premises.

           7.    It came a time when it was Plaintiff’s turn to bowl. Plaintiff walked up to the

bowling surface and initiated his first bowling attempt. On his next attempt, Plaintiff took his

second step in the action of bowling the next ball; he stepped forward and planted his leg, and then

began stepping forward with his other leg to release the ball; however, while stepping forward, his

left foot slipped on an oily substance over the foul lane, resulting in a traumatic injury.

           8.    As a direct result, Plaintiff suffered a Musculoligmentous injury to his thoracic

spine and a contusion to Plaintiffs left hip, and other permanent injuries to his person.

           9.    At all times prior to the fall, Plaintiff had no knowledge that there was an oily

substance on the bowling surface, nor was he warned. Defendant had a duty to maintain the

premises, including the floors and floor coverings in a reasonably safe condition and to see that

these areas were free from items that could present a hazard to the business invitee.




                                                  2
2016-CMP-30258
           10.   Defendant was responsible for ensuring that its property was safe for all customers

entering upon its premises. Defendant also had a duty to warn patrons, such as the Plaintiff of

hazards.

           11.   The bowling lane was in the exclusive control of the Defendant and its employee’s.

In fact, the bowling lane was owned and operated by the Defendant on its premises.

           12.   Plaintiff was injured without act or omission and was not contributory negligent.

           13.   Evidence including videotape, photographic and the bowling lane were in the

exclusive control of the Defendant and its agents.

           14.   As a direct and proximate result of Defendant negligent, carless and reckless acts

and omissions, Plaintiff suffered severe injuries and is entitled to recover compensatory damages.

           15.   Defendant breached this duty of care by failing to keep the bowling lane’s where

its customers are expected to traverse free of items that could cause them to slip and fall, including

oil; which is clear and invisible to patrons such as the Plaintiff.

           16.   Defendant had a further duty not to place oil in close proximity to the foul line of

the bowling lane. In so doing, they created the hazard which caused Plaintiff to suffer injuries.

Moreover, Defendant had nondelegable duty to inspect the bowling lanes and other areas open to

its business invitees, to discover the presence of any condition that would present a hazard, to

block off the area of said hazards, post notices of said hazards, and to remove said hazards from

the premises.

           17.   As a result of AMF negligence, and that of its agent, servant and/or employee

Plaintiff has suffered emotional, financial and physical damages. Plaintiff Green has suffered

injuries to his left hip and Lumbar Spine.

           18.   Specifically, Defendant breached its duty to Plaintiff by: (a) failing to keep and

maintain the premises in a safe and reasonable condition; (b) failing to monitor and/or inspect the

                                                   3
2016-CMP-30258
premises; (c) failing to keep the floor free from oil and in a safe condition; (d) applying oil to the

lanes in a negligent and unsafe manner (e) failing to warn Plaintiff, a business invitee, of the defect;

and (f) failing to correct the hazardous and dangerous defect.

           WHEREFORE, Plaintiff Green demands judgment against Defendant AMF and its

servant agent or employee jointly severally liable in the amount One Million Dollars

($1,000,000.00), plus interest and cost.

                 COUNT II-NEGLIGENT DESIGN AND CONSTRUCTION OF PREMISES

           19.     Plaintiff incorporates paragraphs one through eighteen as if restated herein for

reference.

           20.     During the design and construction of the bowling alley specifically pertaining to

its bowling lanes; Defendant, knew or should have known that during the approach toward the

alley and the release of the bowling ball, bowlers do no keep their eyes on even look at the foul

line. Their eyes are on the pins and the board they are aiming at so that the ball will go down the

alley and hook into the strike zone of the pins.

           21.     Therefore, Plaintiff or any other bowler’s left sole is at the foul line as the ball is

released, the left toe will come in contact with the oil that is located adjacent to the foul line. The

oil can inadvertently cover part of the foul line without notice, resulting in potential injury to

business invitees.

           22.     That a reasonably competent owner of a bowling alley would have recognized that

the construction and design of the bowling alley was defective, faulty, and exposed individuals to

significant harm and a clear danger of death and/or personal injury.

           23.     Defendant knew or should have known of the condition.

           24.     The condition caused Plaintiff to suffer personal injury and/or severe distress.



                                                      4
2016-CMP-30258
           25.   Defendant had actual knowledge of the defect, deliberately disregarded the

foreseeable harm resulting from the defect.

           26.   By reasons of the foregoing, Plaintiff has sustained damages, and is entitled to

recover that amount plus continuing interest, attorneys’ fees, and cost, until paid.

           WHEREFORE, Plaintiff Green demands judgment against Defendant AMF and its

servant agent or employee jointly severally liable in the amount One Million Dollars

($1,000,000.00), plus interest and cost.

                      COUNT III-STRICT LIABILITY/PRODUCTS LIABILITY

           27.   Plaintiff incorporates paragraphs one through twenty-six as if restated herein for

reference.

           28.   The bowling lane was in a defective condition as result of the design and

construction by Defendant.

           29.   The bowling lane was unreasonably dangerous to Plaintiff and any others.

           30.   Plaintiff suffered personably injury as a direct result of the defective condition of

the bowling lane.

           WHEREFORE, Plaintiff Green demands judgment against Defendant AMF and its

servant agent or employee jointly severally liable in the amount One Million Dollars

($1,000,000.00), plus interest and cost.

                                   COUNT IV-GROSS NEGLIGENCE

           31.   Plaintiff incorporates paragraphs one through thirty as if restated herein for

reference.

           32.   Upon information and belief, Defendant had actual notice of the dangerous

condition described above, because they had other patrons injured across its organization; yet



                                                   5
2016-CMP-30258
failed to correct the dangerous condition caused by its employees placing an oily substance on

the bowling lane.

           33.    The Defendant was aware of the dangerous condition posed by oiling its bowling

lanes and acted with a reckless disregard of the consequences without an exertion of any effort to

avoid them.

           34.    As a direct and proximate result of Defendant gross negligence, intentional, willful

and wanton misconduct and recklessness, plaintiff sustained substantial damages.

             WHEREFORE, Plaintiff Green demands judgment against Defendant AMF and its

servant agent or employee jointly severally liable in the amount Three Million Dollars

($3,000,000.00) and cost.

                                                Respectfully Submitted,


                                                /s/ Kim Parker
                                                ____________________________
                                                Kim Parker, Esq.
                                                Fed. Bar No.:23894
                                                THE LAW OFFICES OF KIM PARKER, P.A.
                                                2123 Maryland Avenue
                                                Baltimore, Maryland 21218
                                                O: 410-234-2621
                                                F: 410-234-2612
                                                E. kp@kimparkerlaw.com

                                                Jessie Lyons Crawford, Esq.
                                                Fed. Bar No.:68788
                                                THE LAW OFFICES OF JESSIE LYONS CRAWFORD, LLC
                                                2601 Maryland Avenue
                                                Baltimore, Maryland 21218
                                                O: 410-662-1230
                                                F: 410-662-1238
                                                E: attorneyjlcrawford@verizon.net

                                                COUNSEL FOR PLAINTIFF




                                                   6
2016-CMP-30258
                                 JURY TRIAL PRAYER

                 Plaintiff prays for a jury trial on all counts stated herein.

                                      /s/ Kim Parker
                                 _____________________
                                     Kim Parker, Esq
                                    Counsel to Plaintiff




                                              7
2016-CMP-30258
